 1                                                      HONORABLE RICHARD A. JONES

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6

 7     UNITED STATES OF AMERICA,                  Case No. CR18-132RAJ

 8                    Plaintiff,                  ORDER CONTINUING
                                                  SENTENCING
          vs.
 9
       JOHNNY DAVIS,
10
                     Defendant.
11
             The Court has considered Defendant Johnny Davis’ Unopposed Motion to
12

13   Continue Sentencing Hearing to Facilitate Medical Treatment, and having reviewed the

14   files and records herein and found good cause,

15           IT IS ORDERED that Defendant’s Unopposed Motion to Continue Sentencing to

16   Facilitate Medical Treatment (Dkt. #701) is GRANTED. Sentencing is reset for
17   February 28, 2020, at 11:00 a.m.
18
             DATED this 21st day of November, 2019.
19

20                                                    A
21                                                    The Honorable Richard A. Jones
                                                      United States District Judge
22

23


     U.S. v. Johnny Davis, CR18-132 RAJ                                Tolin Law Firm
     Order Continuing Sentencing                               1000 Second Avenue, Suite 3140
     Page 1 of 1                                                  Seattle, W A 98104-1036
                                                                    Phone: 206.436.0630
